DETAILED ACTION

Drawings
The drawings were received on 11/17/2021.  These drawings are unacceptable.  Note claims 2-3 preclude valves in the supply lines and claims 4-5 are directed towards an embodiment having valves in the supply lines.  The original drawing shows the embodiment of claims 2-3 and the corrected drawings show the embodiment of figures 4-5, leaving the embodiment of claims 2-3 unillustrated.  It is not clear if Applicant is intending the corrected figure to show the valves as an optional component, but 37 CFR 1.84(h)(5) would preclude the showing of modifications in the same figure.  It is suggested that separate figures are provided and the specification be amended accordingly.  The drawings received on 11/17/2021 are also unacceptable as they appear to contain new matter.  In reviewing the original disclosure, no indication was found as to the biasing of the valve, nor any filtering structures.  Therefore, the depiction of the valves as normally-open valves with a filter at both the input and outlet is narrower than the originally disclosed “further electrically activated valve” and constitutes new matter.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the isolating valves of claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-12, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linkenbach et al (US# 2013/0147259).
	Linkenbach et al disclose a brake system including; for each of the wheel brakes an electrically activated first wheel valve 15 which is designed to be open when de-energized and an electrically activated second wheel valve 14 which is designed to be closed when de-energized, a first electrically activated pressure source 4/60, which is connected to each of the first wheel valves via a first brake supply line, a second electrically activated pressure source 2, and a pressure medium reservoir vessel 11 which is at atmospheric pressure [0024], wherein, the second electrically activated pressure source is connected to each of the second wheel valves via a second brake supply line such that the second electrically activated pressure source is connected via the second wheel valves to the wheel brakes.
Regarding claims 2-3 and 17-18, parent claim 1 defines the supply lines broadly require only that the pressure sources are connected to the first or second wheel valves “via” the supply lines.  Note 
    	Regarding claim 4, a first electrically activated circuit isolating valve (13, bottom of figure) by which two of the first wheel valves (bottom two valves 15) can be hydraulically disconnected from the first pressure source 4 is arranged in the first brake supply line. 
	Regarding claim 6, the brake system further comprises a first electronic device 69 by which the first pressure source is activated, and a second electronic device 10 by which the second pressure source is activated, wherein the second electronic device is electrically independent of the first electronic device. Note first device 69 receives power from energy accumulator 68 and the second 10 from an unillustrated accumulator [0026].
	Regarding claim 10, at least one of the pressure sources 2 is embodied as a cylinder-piston assembly with a pressure space 46 which is bounded by a piston 45 which can be moved, by an electric motor 44 and a rotational-translational transmission [0026], in an activation direction to build up pressure (left) and in a direction opposite to the activation direction (right) to reduce pressure. 
	Regarding claim 12, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space 46. 
Regarding claim 21, Linkenbach et al is capable of operating in a normal operating mode of the brake system during a normal braking process only the first electrically activated pressure source 4/60 is actuated to build up pressure for activating the wheel brakes, wherein no valve of the brake system is activated [0035].  The claimed operating mode appears to be carried out by the electronic device(s), however, these devices are not recited in claim 21 or its parent claim 1.  The difference in intended operation therefore does not distinguish over the structure of Linkenbach et al.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US# 2016/0167632) in view of Lesinski JR (US# 2016/0009267).
	Deng et al disclose a brake system including; for each of the wheel brakes 12-22 an electrically activated first wheel valve 17/18/25/26 and an electrically activated second wheel valve 13/14/15/16 which is designed to be closed when de-energized, a first electrically activated pressure source 6, which is connected to the first wheel valves via a first brake supply line, a second electrically activated pressure source 5, and a pressure medium reservoir vessel 4 which is at atmospheric pressure, wherein, the second electrically activated pressure source is connected to each of the second wheel valves via a second brake supply line such that the second electrically activated pressure source is connected via the second wheel valves to the wheel brakes.  Deng et al lack the disclosure that the first valves are designed to be open when de-energized.  It is noted that the valves can be designed as either normally open or normally closed.  Lesinski Jr discloses a similar device and further teaches using either normally open 66a/66c or normally closed 66b/66d valves to connect pressure sources 22/24 to wheel brakes.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use normally closed valves for valves 17/18/25/26 of Deng, as suggested by Lesinski et al, as an obvious variant which conserves power by reducing the number of valves needing to be energized during normal operation.

    	Regarding claim 10, at least one of the pressure sources 5/6 is embodied as a cylinder-piston assembly with a pressure space which is bounded by a piston which can be moved, by an electric motor 8/12 and a rotational-translational transmission 7/11, in an activation direction to build up pressure (left) and in a direction opposite to the activation direction (right) to reduce pressure. 
	Regarding claim 11, in an unactivated state of the piston the pressure space is connected to the pressure medium reservoir vessel 4 via at least one snifter hole 46, wherein this connection is interrupted when the piston is activated. 
Regarding claim 12, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space. 

    PNG
    media_image1.png
    492
    760
    media_image1.png
    Greyscale


	Regarding claim 19, a resetting element (spring), which positions the piston in the unactivated state when the electric motor is de-energized, is provided in the pressure space. 
Claims 6-8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US# 2016/0167632) and Lesinski JR (US# 2016/0009267), as applied to claim 1 above,  in further view of Feigel (US# 2016/0009263).
Regarding claims 6 and 9, Deng et al and Lesinski disclose all the limitations of the instant claims with exception to the disclosure of a first electronic device and a second electronic device is electrically independent of the first electronic device.   Deng et al instead disclose a single controller 29.  Feigel discloses a similar brake system and further teaches multiple controllers 201/301 for controlling both a 
Regarding claim 7, Deng et al and Lesinski discloses all the limitations of the instant claim with exception to the disclosure of the first wheel valves being designed to be able to be actuated in a duplicate fashion, wherein each of the first wheel valves can be activated by the first electronic device and by the second electronic device.  Feigel discloses a similar brake system and further teaches valves actuatable from two different controllers 201/301 [0077]-[0079].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to design the first or both first and second valves of Deng et al and Lesinski to be actuatable by each of the electronic devices, as taught by Feigel, to improve redundancy in the system and increase performance in the case of a single controller fault.
	Regarding claims 8 and 20, Deng et al, as modified, can activate the second valves with either electronic device.
	Regarding claim 15, Deng et al, as modified, discloses in the event of a failure of the first pressure source or of the first electronic device, by the second electronic device, the first wheel valves are closed and the second wheel valves are opened and the second pressure source is activated to build up a pressure.  Note [0016] of Deng indicates that the cylinders serve as backup for one another and Feigel teaches a multiple controller arrangement to control valves of different circuits should the other controller be unable.

s 5, 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linkenbach et al (US# 2013/0147259) in view of DE 10 2013 217 954.
Regarding claim 5, Linkenbach et al disclose all the limitations of the instant claims with exception to the disclosure of a second electrically activated circuit isolating valve by which two of the second wheel valves (top two valves 14) can be hydraulically disconnected from the second pressure source 2 is arranged in the second brake supply line, wherein the two second wheel valves are assigned to different wheel brakes 6/7 than the first two wheel valves 8/9.   DE ‘954 disclose a similar brake system and further teach a circuit isolating valve 270 by which two wheel valves and associated brakes 40/42 are disconnected from a second pressure source 198.    It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide an open isolation valve, such as suggested by DE ‘954, in the system of Deng et al to provide more flexibility in pressure build-up operations [0003] thereby improving the performance of the device.
Regarding claim 7, Linkenbach discloses all the limitations of the instant claim with exception to the disclosure of the first wheel valves being designed to be able to be actuated in a duplicate fashion, wherein each of the first wheel valves can be activated by the first electronic device and by the second electronic device.  Feigel discloses a similar brake system and further teaches valves actuatable from two different controllers 201/301 [0077]-[0079].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to design the first or both first and second valves of Linkenbach to be actuatable by each of the electronic devices, as taught by Feigel, to improve redundancy in the system and increase performance in the case of a single controller fault.
	Regarding claims 8 and 20, Linkenbach, as modified, can activate the second valves with either electronic device.
	Regarding claim 9, Linkenbach discloses that first device 69 receives power from energy accumulator 68 and the second 10 from an unillustrated accumulator [0026].


Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linkenbach et al (US# 2013/0147259) in view of Lesinski JR (US# 2016/0009267).  
Linkenbach et al disclose that  at least one of the pressure sources is embodied as a piston pump 63 whose suction side is connected to the pressure medium reservoir vessel 11 and whose pressure side is connected to the brake supply line which is assigned to the pressure source (via the pressure source), wherein an electrically activated isolating valve 65, is connected hydraulically in parallel with the piston pump (claim 13) and wherein the isolating valve is activated by the electronic device 69 which is assigned to the pressure source (claim 14).  Figure 1.    Linkenbach et al lack the disclosure of the valve being designed to be closed when de-energized.   It is noted that the valves can be designed as either normally open or normally closed.  Lesinski Jr discloses a similar device and further teaches using a normally closed 80 valve parallel to a pump 32.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a normally closed valve for valve 65 of Linkenbach, as suggested by Lesinski et al, as an obvious variant which conserve power by reducing the number of devices needing to be energized during fallback operation.  Note in the case of system power failure, ECU 69, pump motor 63 and valve 65 receive power from energy accumulator 68.  In forming valve 65 to be normally closed, more power would be available from the accumulator for the motor 63 and controller 69.  When the system power is operational, valve 65 can be controlled closed for normal braking as the energy accumulator can be recharged.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome the prior 102 rejections. 
Regarding the rejections based on Deng, Applicant argues that “A person of ordinary skill in the art would not have replaced valves 17, 18, 25, and 26 of Deng with normally open valves because, in a situation with power loss, it would become impossible to actuate the brakes of Deng. In other words, in a situation with power loss, pressure built up by the driver in the master brake cylinder 3 would reach the connected wheel brakes (19 and 21 in FIG. 1), but would “run off” via the now normally-open valves (25 and 18 in Fig. 1) into the reservoir. As a result, a person of ordinary skill in the art would not have modified Deng as proposed in the Office Action because it would not be possible to build up pressure in the wheel brakes using brake pedal 1 in an emergency.” This is dependent on the assumption that the first and second electrically activated pressure sources would provide unimpeded flow to the reservoir. One of ordinary skill in the art is familiar with the use of check or one-way devices to allow cylinders to pull fluid from the reservoir, but prevent flow from the cylinder to the reservoir. It is also noted that in autonomous vehicle applications, it is known to completely eliminate the pedal arrangement as driver actuation is not required. Lesinski (US# 2016/0009267)[0003][0017]. Therefore, a potential effect on manual push-through operation would not discourage one of ordinary skill in the art as this operation is not always needed or desired, as demonstrated by Lesinski.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK